25 N.Y.2d 723 (1969)
In the Matter of Peter Menoudakos, Appellant,
v.
Frederic S. Berman, as Commissioner of the Department of Rent and Housing Maintenance, Respondent, and William Bosten, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued November 25, 1969.
Decided December 11, 1969.
Peter Menoudakos, pro se, and Theodore B. Richter for appellant.
Eugene P. Bambrick and Daniel W. Joy for respondent.
Arthur M. Greenspan for intervenor-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.